 Case 2:18-cv-01463-DSF-AS Document 122 Filed 06/14/19 Page 1 of 2 Page ID #:3397

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:

GREEN PAYMENT SOLUTIONS, LLC
                                                                                                     CV 18-1463 DSF (ASx)
                                                               Plaintiff(s)
                                     V.
FIRST DATA MERCHANT SERVICES CORPORATION,

                                                                                             WARRANT FOR ARREST
                                                            Defendant(s).


TO:        UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

YOU ARE HEREBY COMMANDED to arrest JESSE CRETARO
and bring him/her forthwith to the nearest Magistrate Judge to answer a(n):        Complaint                                      Indictment
   Information     Order of Court              Violation Petition Violation Notice
charging him/her with (ENTER DESCRIPTION OF OFFENSE BELOW)
Failure to Appear in response to Order re Contempt of Court




in violation of Title 18                            United States Code, Section(s) 3146

 Kiry K. Gray
 NAME OF ISSUING OFFICER


 Clerk of Court                                                                          June 14, 2019 at Los Angeles, CA 90012
 TITLE OF ISSUING OFFICER                                                                DATE AND LOCATION OF ISSUANCE


       Renee Fisher, Deputy Clerk                                                  By:   Dale S. Fischer, Judge
 SIGNATURE OF DEPUTY CLERK                                                               NAME OF JUDICIAL OFFICER


                                                                   RETURN

THIS WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT (LOCATION):




DATE RECEIVED                                                                      NAME OF ARRESTING OFFICER



DATE OF ARREST                                                                     TITLE



DESCRIPTIVE INFORMATION FOR DEFENDANT
CONTAINED ON PAGE TWO                                                              SIGNATURE OF ARRESTING OFFICER




G-04     (10/15)                                           WARRANT FOR ARREST                                                      Page 1 of 2
 Case 2:18-cv-01463-DSF-AS Document 122 Filed 06/14/19 Page 2 of 2 Page ID #:3398


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRIC OF CALIFORNIA
                                                                         CASE NUMBER:

GREEN PAYMENT SOLUTIONS, LLC
                                                          Plaintiff(s)                          CV 18-1463 DSF (ASx)
                                 V.
FIRST DATA MERCHANT SERVICES CORPORATION,

                                                                                            WARRANT FOR ARREST
                                                       Defendant(s)


                                      ADDITIONAL DEFENDANT INFORMATION
 RACE:              SEX:          HEIGHT:           WEIGHT:          HAIR:             EYES:         OTHER:




 DATE OF BIRTH:                   PLACE OF BIRTH:                    SOCIAL SECURITY NO.:            DRIVER'S LICENSE NO.:   ISSUING STATE:




 ALIASES:                         SCARS, TATTOOS OR OTHER DISTINGUISHING MARKS:




 AUTO YEAR:         AUTO MAKE:    AUTO MODEL:                        AUTO COLOR:                     AUTO LICENSE NO.:       ISSUING STATE:




 LAST KNOWN RESIDENCE:                                               LAST KNOWN EMPLOYMENT:

5200 Wilshire Blvd., Apt. 663
Los Angeles, CA 90036

 FBI NUMBER:



 ADDITIONAL INFORMATION:




 INVESTIGATIVE AGENCY NAME                                           INVESTIGATIVE AGENCY ADDRESS:




NOTES:




G-04     (10/15)                                         WARRANT FOR ARREST                                                       Page 2 of 2
